459 So.2d 437 (1984)
Tamela MOUNCE, a/K/a Tammy Mounce, Appellant,
v.
James Robert MOUNCE, Appellee.
No. 84-1796.
District Court of Appeal of Florida, Third District.
November 20, 1984.
Robert M. Brake, Coral Gables, for appellant.
James Robert Mounce in pro. per.
Before SCHWARTZ, C.J., and FERGUSON and JORGENSON, JJ.
PER CURIAM.
The lower court erroneously felt itself bound[1] to approve the master's recommendations concerning the appropriate remedies to be adopted in the enforcement and effectuation of its own prior final judgment in the case. Vogel v. Vogel, 323 So.2d 306 (Fla. 3d DCA 1975), cert. denied, 336 So.2d 605 (Fla. 1976) (trial court not required to follow advisory recommendations which were not findings of fact). As was held in Bergh v. Bergh, 127 So.2d 481, 486 (Fla. 1st DCA 1961), cert. denied, 133 So.2d 323 (Fla. 1961), a trial judge is free to reach a conclusion of law, contrary to that of a master, which he considers "in the exercise of his judicial discretion produces a more equitable solution to the issues posed for decision." See generally, Sitomer v. Sitomer, 397 So.2d 373 (Fla. 4th DCA 1981), and cases cited (drawing distinction as to the *438 effect of master's findings of fact and conclusions of law). Accordingly, obliging the lower court's specific request to do so,[2] we reverse the order under review which confirmed the master's report in all respects and remand the cause for further proceedings consistent herewith.
NOTES
[1]  The court stated:

I find that the intent of my final judgment has been totally violated ... I do not agree with the General Master. Had I heard the case myself, I would not have ruled as the General Master ruled, but, under the law, I don't think I have a right to do anything other than to ratify, so exceptions will be denied ... On the record, I'm announcing I'm bound by the law as I feel it is, as you have so succinctly put it in your memorandum; and I'm ruling in your favor on that issue solely because I have to follow the law.
Were I to hear it, I would have ruled to the contrary; and it is my recommendation and request to the Third District that they reverse me and send it back to me for direct hearing so that I can straighten this mess out.
[2]  Ibid.